DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/29/2021.		
Claim(s) 1-17 is/are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
9/20/2022
7/29/2022
7/11/2022
7/6/2022
6/10/2022
5/5/2022
3/8/2022
10/18/2021
10/8/2021

are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1, 2, 3, 4, 5, 7, and 11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0157435 to Zhang, et al. 

With respect to Claim 1, this claim requires “a solvent.” Zhang teaches a solvent. (Zhang 1: [0015]).
 Claim 1 further requires “a plurality of carbon nanotubes entangled with each other to form a network structure.” Zhang teaches the nanotubes as claimed. (Zhang 1: [0015] – nanotubes; Figs. 2-3 – entangled network).  
Claim 1 further requires “a plurality of carbon particles in the network structure.” Zhang teaches carbon black. (Zhang 1: [0015] – “The nano-scale particles can, advantageously, be carbon nanotubes and carbon black.”). See also (Zhang “Claim 2”). 
Claim 1 further requires “the plurality of carbon nanotubes and the plurality of carbon particles are in the solvent.” The nanoparticles are in the solvent. (Zhang 1: [0015] - “That is, the organic solvent can infiltrate the nano-scale particles.”). 
As to Claim 2, an organic solvent is taught. Id. 
As to Claim 3, ethanol is taught. Id. 
As to Claim 4, carbon black and ethanol are taught. Id. 
As to Claim 5, Zhang teaches “providing a suspension including an organic solvent and a number of nano-scale particles dispersed therein.” (Zhang 1: [0014]). The nano-scale particles are a plurality of carbon nanotubes and a plurality of carbon particles. (Zhang 1: [0015] – “The nano-scale particles can, advantageously, be carbon nanotubes and carbon black.”). 
As to Claim 7, the ultrasonic vibration reasonably suggests the dispersed/embedded carbon particles. (Zhang 1: [0015]).
With respect to Claim 11, this claim requires “providing a plurality of carbon nanotubes.” Nanotubes are provided. (Zhang 1: [0015]). 
Claim 11 further requires “placing the plurality of carbon nanotubes into a solvent and flocculating, to obtain a carbon nanotube suspension.” The nanotubes are placed into ethanol (a solvent) and an ultrasonic treatment – interpreted as flocculating – is applied. Id. 
Claim 11 further requires “adding a plurality of carbon particles into the carbon nanotube suspension.” Carbon nanotubes and carbon black are added. Id. 


II. Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 15, 16, 17 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	Zhang is interpreted as teaching carbon nanotubes and carbon black in the solution. See (Zhang 1: [0015] – “The nano-scale particles can, advantageously, be carbon nanotubes and carbon black.”) (emphasis added). Note that Zhang states “and” versus “or.” Note also Claim 2, which states “the nano-scale particles are comprised of at least one of carbon nanotubes and carbon black.”  Despite these explicit teachings, to the extent Zhang can somehow be characterized as not teaching suspensions with both carbon nanotubes and carbon black (again, no such concession is made), Zhang clearly teaches, suggests and motivates one of skill in the art to add both particles. Alternatively or additionally, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
As to Claim 8, Zhang teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05. Alternatively or additionally, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  
As to Claim 9, to the extent Zhang may not teach the volume, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  
As to Claim 10, as above, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  As noted above Zhang also teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05.
As to Claim 15, as above, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  As noted above Zhang also teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05.
As to Claim 16, to the extent Zhang may not teach the volume, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  
As to Claim 17, as above, changes in size/proportion do not impart patentability. MPEP 2144.04 IV. A.  As noted above Zhang also teaches that the mass percentage concentration of the nano-scale particles affects the thickness of the film. (Zhang 1: [0017]). The amount of nanoparticles is understood as a result-effective variable, optimization of which does not impart patentabilty. MPEP 2144.05.



III. Claim(s) 6 and 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of:
(i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”).

The discussion(s) accompanying “Rejections I-II” above is/are incorporated herein by reference.

As to Claim 6, Zhang teaches multiwalled carbon nanotubes. (Zhang 1: [0015] – “Carbon nanotubes can be single-walled carbon nanotubes, double-walled carbon nanotubes, and/or multi-walled carbon nanotubes.”). To the extent Zhang may not teach the diameter, this difference does not impart patentability. Sveningsson teaches multiwalled carbon nanotubes “with diameters close to 20 nm.” (Sveningsson at 410, col. 2). Substitution of one for another reflects substitution of one known element for another to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. 
As to Claim 12, as noted above, Zhang teaches multiple carbon nanotubes. (Zhang 1: [0015]). To the extent Zhang may not teach the particular manner in which they are made, Sveningsson does. Sveningsson growing a carbon nanotube array on a substrate (“Si wafer”) and scraping the array away from the substrate. (Sveningsson at 410, col. 1 – “a fraction of the nanotube material was scratched off the Si substrate.”). Employing the method of Sveningsson reflects application of known techniques to achieve predictable results. This does not impart patentably. MPEP 2143, KSR. 

IV. Claim(s) 13-14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157435 to Zhang, et al. in view of:
(i) Sveningsson, et al., Raman spectroscopy and field-emission properties of CVD-grown carbon-nanotube films, Appl. Phys. A 2001; 73: 409-418 (hereinafter “Sveningsson  at __”), and futher in view of:
(ii) US 2010/0227058 to Zhang, et al. (“Zhang ‘058”), and
(ii) Klinke, et al, Comparative study of the catalytic growth of patterned carbon nanotube films, Surface Science 2001; 492: 195-201 (hereinafter “Klinke at __”).

The discussion(s) accompanying “Rejections I-III” above is/are incorporated herein by reference.
As to Claim 13, to the extent Sveningsson may not teach the particulars of the method of making the nanotube, this difference does not impart patentabilty. These particulars are known in the art. Flat substrates with smooth surfaces (limitations a-b) are known, as identified in Sveningsson. They are also taught in any number of nanotube references, like Zhang ‘058. See (Zhang ‘058 1: [0018] – “The substrate 11 can, advantageously, be selected from the group consisting of a polished silicon wafer, a polished silicon dioxide wafer, and a polished quartz wafer.”) and (Zhang ‘058 1: [0019] – “Step 2 includes the depositing of a catalyst layer on the flat and smooth surface of the substrate (FIG. 2).”). 
Annealing in air (limitation c) is likewise known. (Zhang ‘058 2: [0020] – “Preferably, before posited in the furnace, the substrate 11, with the catalyst layer 12 deposited thereon, is annealed in ambient air at 300-400°C for approximate 10 hours, thereby transforming the catalyst layer 12 into nano-sized catalyst oxide particles.”). As to the particular annealing temperature/time, Zhang appears to teach a lower temperature. (Zhang 2: [0020]).  Klinke however teaches a process where “[t]he same temperatre was used throughout the entire process.” (Klinke at 196, col. 1). These temperatures are “between 580°C and 1000°C.” (Klinke at 196, col. 2). Klinke goes on to teach “[t]he diameter of the nanotubes and the denwsity is adjustable by choosing the corresponding temperature” and “the best nanotubes are obtained at temperatures between 650C and 720C.” One would be motivated to anneal at the claimed temperatures to control diameter and density. 
The growth temperature/atmosphere (limitation d) and time (limitation e) is likewise known. See (Zhang 2: [0022] – temperature), (Zhang 2: [0020] – protective gas) and (Zhang 2: [0021] – time). 
Use of common nanotube CVD techniques like those of Zhang reflects application of known techniques to achieve predictable results. Annealing per Klinke is obvious for the reasons noted above. 
As to Claim 14, as noted above, Zhang teaches the claimed reaction time. (Zhang 2: [0021]). As such, it is expected that the height is taught. Alternatively or additionally, Zhang teaches that “[i]f the growing time is less than 10 minutes, the produced carbon naontubes may have a short length.” Id. This is understood as a result-effective variable relationship between reaction time and nanotube length. Optimization of a result-effective variable does not impart patentability. MEPP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736